          Case 1:21-mj-02699-AOR Document 5 Entered on FLSD Docket 04/12/2021 Page 1 of 1

1                                                 M IN UTE O RD ER                                                                                Page1

                     AtkinsBuildingCourthouse-10thFloor                          Date:4/9/2021 Time:2:00p.m.
    Defendant: .NIVIANEPETITPHELPS          J#:38956-509             case#: 21-2699- J-OTAZO-REYES(SEALED)
    AUsA: ' 'o                           @       tv-.
                                                    a          Attorney:                      - .                  * S''
                                                                                                                       ï*
                                                                                                                                #       ' dtt q
    violation:THREATSAGAINSTTHEVICEPRESIDENT                       Surr/ArrestDate:4jgjig                                               :yggz
    Proc     i : InitialAppearance                                        CJ           p t:
    Bon PTD eld:L Yes ' No                        eco m ended Bond:                '
    Bond Setat: .X wv . / .                                               Co-signed by:
     Fl
     r surrenderand/ordonoto tinpassports/traveldocs                                    Language: &                                 '1
                                                                                                                                     '
     nr.
       - ReporttoPTSasdirected/or                       x'saweek/monthby Di sitione
           phone:            x?saweek/monthin person
           Random urine testing by Pretrial
                                                                          ---                             .A   J
                                                                                                               .                        ct.
                                                                                                                                          z,
                                                                                                                                           Ar.
     Nr s
        T
         ervices                                                                         .
                                                                                                                                                  y
            reatm entasdeem ed necessary                                                                                                 'e-,
     Nr    Refrainfrom excessiveuseofalcohol
                                                                                   -                 .w
     Nr    Participateinmentalhealthassessment&treatment
     Nr    Maintainorseekfull-timeemployment/education         * tr /
     nr    Nocontactwithvictims/witnesses,exceptthroughcounsel - .fA '' .                    s
                                                                                                 -


     nr    Nofirearms                                          -          '''
     Xr    Nottoencumberproperty
     r M aynctvisittransportation establishments                              -           * L6
                                                                                            /w                              .       .     '
     r7 HomeConfinement/EledronicMonitoringand/or
           Curfew                pm to            am,paid by
     r Allowances:M edicalneeds,courtappearances,attorneyvisits,
           religious,em ploym ent
     r Travelextended to:
     XC Other:                                                                           T imefromtodayto
                                                                                         from Speedy TrialClock
                                                                                                                                              excluded
    NEr COURT APPEAM NCE         Date:            Time:          ludge:                                                     Place:
     e rtRE Counsel'
                   .
    g           . *.                                 . Q y                w                                                         A         .
                                             .                                 $

    Prelim/Arraignor emoval:                                                                 '
    tatusCo         '
                        ce RE:                                                                                              ,
    D.A.R. / -p/'
                .j-                                                   yj
                                                                       meincourt:
                                         s/Alicia M .Otazo-Reyes                                                        M agistrateJudge
